1940 DUKE STREET
ALEXANDRIA, VA 22314


In re Application of: MAY, et al.
Application No. 16/013,350
Filed: June 20, 2018
For:  METHOD FOR SECURING AN INTEGRATED CIRCUIT DURING FABRICATION

[AltContent: connector]


DECISION ON PETITION 
UNDER 37 CFR  §1.181







This is a decision on the petition filed March 08, 2021 under 37 CFR § 1.181 to have the examiner re-consider entry of the Documents cited in the Information Disclosure Statement (IDS) filed on June 21, 2018.

The references in question initially did not have the corresponding publications.  After investigation it was determined it was an Office oversight and the documents were sufficiently submitted.

After discussion with the examiner, the remaining documents have now been considered and the corrected IDS mailed on May 19, 2021 with a Miscellaneous Communication.

As petitioner’s relief has already occurred, the petition is GRANTED.


Any inquiry concerning this decision should be directed to the Justin W. Rider, whose telephone number is (571) 270-1068.




/NESTOR R RAMIREZ/Director, Art Unit 2400                                                                                                                                                                                                        

_____________________________
Nestor Ramirez
Director
Technology Center 2400